Citation Nr: 1032449	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.


FINDINGS OF FACT

1. With consideration of the doctrine of reasonable doubt, the 
Veteran's reported in-service stressors are consistent with the 
places, types, and circumstances of his service and have 
reasonably been medically related to his fear of hostile military 
or terrorist activity by a VA psychologist.  

2. With consideration of the doctrine of reasonable doubt, the 
Veteran's PTSD symptoms have been medically related, by a VA 
psychologist, to his reported in-service stressors.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the Board 
concludes that PTSD was incurred as a result of his active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Given the fully favorable decision contained herein, the 
Board finds that discussion of the VCAA notice provided to the 
Veteran is unnecessary, since any deficiency in the timing or 
content of such notice would constitute harmless error. 

II. Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  
 
Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing in some 
cases the evidentiary standard for establishing the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting an error as to the 
effective date in the Federal Register publication of July 13, 
2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to 
the types of PTSD claims that VA will accept credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor, without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  The Board notes that this 
regulatory revision is applicable to this Veteran's claim for 
service connection for PTSD because his claim was appealed to the 
Board before July 13, 2010, but not decided by the Board as of 
that date.  

The revised regulation provides, in pertinent part, that the 
following provision applies to claims for service connection of 
PTSD diagnosed during service or based on the specified type of 
claimed stressor:  If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(3)(f).

The Board notes that the RO has previously considered the 
Veteran's claim for service connection for PTSD under the 
provisions of § 3.304(f) extant at the time, and the claim was 
properly denied.  However, the new § 3.304(f)(3) has 
significantly relaxed the evidentiary burden for establishing 
occurrence of an in-service stressor.  As noted above, the 
regulatory revision has eliminated the requirement that the 
claimed in-service stressor be corroborated by credible 
supporting evidence if the claimed stressor is related to the 
Veteran's "fear of hostile military or terrorist activity" and 
is consistent with the "places, types, and circumstances of the 
Veteran's service."  Thus, the Board will consider the Veteran's 
claim under the newly revised regulation.  

The Veteran contends that he has PTSD as a result of several 
stressor events that reportedly occurred when he was stationed 
with a combat engineering battalion in Thailand during the 
Vietnam war.  He claimed he was assigned to the 809th Combat 
Engineers Battalion near Nakhon Phanom air base, which was near 
the Laos border and just across the Mekong River from Laos.  He 
reported that his primary duties involved building bridges, but 
that since they were close to enemy territory they were 
frequently on alert status and were in bunkers all the time and 
he felt fearful all the time.  The Veteran has reported several 
specific stressor events in support of his claim.  He reported 
that while he was in Company B, he saw three dead Thai guards who 
had their throats slit; that he was transferred to Company C, a 
few miles south of Company B, to help build roads and bridges 
near the Mekong Delta, and while in the river working on a bridge 
they receiving incoming sniper fire from about 75 yards away and 
he had to float down the river to take cover; and that on one 
occasion he was in a convoy of trucks and was in a truck that got 
into an accident and the drivers had to go to jail overnight, 
which left him sitting in the truck all night, and when the 
drivers returned he thought they were taking him to Cambodia to 
kill him and he had to pull his M-16 to get them to turn around.  
He also reported that while in Company B, he was a perimeter 
guard and just across the river, in Laos, the U.S. was bombing 
North Vietnamese and the Ho Chi Minh trail.

Service personnel records show that from January 13, 1970 to 
January 10, 1971, the Veteran was stationed in Thailand, and his 
principal duties were mason and then carpenter while assigned to 
Co. B and then Co. C of the "809th Engr Bn".  The Veteran's 
awards and decorations include the National Defense Service Medal 
(NDSM), as well as the Vietnam Service Medal (VSM) and the 
Vietnam Campaign Medal (RVNCM), which may be awarded for service 
in the Republic of Vietnam but also for service in Southeast Asia 
without service in the Republic of Vietnam.

A review of the VA treatment records shows that the Veteran was 
diagnosed with and treated for PTSD at various times during the 
course of the appeal process.  The record reflects that in 
September 2005 he underwent a VA psychological evaluation, and 
the psychologist diagnosed PTSD based on the Veteran's reported 
in-service stressor experiences in Thailand during the Vietnam 
War.  

In July 2007, the United States Army and Joint Services Records 
Research Center (JSRRC) responded to an inquiry from the RO, 
indicating that the unit history submitted by the 809th Engineer 
Battalion for the period July 1, 1968 to December 31, 1971, 
documented that the reporting unit and attached units were 
deployed to Sakon Nakhon in northeast Thailand with the primary 
mission to upgrade the lines of communication in the area.  On 
June 15, 1970, the reporting unit was required to complete the 
road surfaces and reinforce concrete bridges, and Company B 
completed all projects by September 2007.  The JSRRC indicated 
they were "unable to document combat activities and casualties 
during the reporting period".  

In support of his claim, the Veteran has submitted several 
excerpts discussing the "secret war" that occurred in Laos 
during the Vietnam war; that the North Vietnamese were hostile to 
Thailand; and that the U.S. Air Force flew planes from air bases 
in Thailand, including Nakhon Phanom, to Laos in order to attack 
the North Vietnam who were using the Ho Chi Minh Trail.  

In considering the new criteria as set out above, the Board first 
notes that the Veteran has a diagnosis of PTSD rendered by his 
treating VA psychologist, who conducted a thorough psychological 
evaluation.  Second, the Board notes that the Veteran's reported 
stressors are arguably consistent with the place, types, and 
circumstances of his service in an engineers battalion, based in 
Thailand, in proximity to the combat situations in Laos.  He 
reported he was tasked with building bridges in Thailand (during 
which time he reported an incident of incoming sniper fire), and 
indeed, the JSRRC confirms that his company built bridges for at 
least a portion of their time in Thailand.  And although the 
Veteran's unit was stationed in Sakon Nakhon - and miles away 
from the border of Laos - giving him the benefit of the doubt, 
the Board will allow that he was in proximity to hostile military 
activity.  Third, the Board finds that the Veteran's reported 
stressors have more or less and arguably been adequately related 
to a fear of hostile military activity by a VA psychologist.  In 
addition, from a review of VA treatment records, and specifically 
the report of the VA psychologist, it appears that the Veteran's 
PTSD symptoms have been more or less related to at least some of 
his reported in-service stressors.  See 38 C.F.R. § 3.304(3)(f).

It is the Board's responsibility to evaluate the entire record on 
appeal. 38 U.S.C.A. § 7104(a). When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  
Accordingly, in resolving reasonable doubt in the Veteran's 
favor, and without finding error in the previous action taken by 
the RO, the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that service 
connection for PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


